—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Dutchess County (Hillery, J.), entered January 7, 1999, as distributed the assets of the marriage.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
“Equitable distribution presents matters of fact to be resolved by the trial court, and its distribution of the parties’ * * * property should not be disturbed unless it can be shown that the court improvidently exercised its discretion in so doing” (Oster v Goldberg, 226 AD2d 515; see, Buffman v Buffman, 267 AD2d 343; Petrie v Petrie, 124 AD2d 449). The Supreme Court providently exercised its discretion in distributing the marital property in this case (see, Buffman v Buffman, supra).
*413The Supreme Court also properly granted the plaintiff a credit for money spent on repairs and maintenance of the marital residence, as the defendant conceded at trial that if presented with verified bills he would be willing to contribute half.
The defendant’s remaining contentions are without merit. S. Miller, J. P., Krausman, Florio and H. Miller, JJ., concur.